DETAILED ACTION
This communication is an office action on the merits. Claims 1-10, 12-19 and 21, as filed are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US Pat. 5,345,657).
Regarding claim 14, Shimizu discloses an apparatus comprising:
a main body (10) defining therein a through-hole (16) configured for receiving a cord therein; and
a friction member (12) having at least one tooth (12’), the friction member being installed in the main body (engagement of 18 with the side walls of the main body 
the cord lock having an operative state in which the at least one tooth, without movement of the at least one tooth relative to the main body, both limits movement of the cord relative to the main body and permits movement of the cord relative to the main body when a sufficient force is applied to the cord (the device as shown is capable of performing in the claimed manner with a cord of appropriate material and diameter).

Regarding claim 15, Shimizu further discloses wherein the main body defines therein a cavity and the friction member is disposed within the cavity (Fig. 2 as shown), the cavity extending transversely with respect to an axis of the through-hole (Fig. 1 as shown), the main body including a stop member (20) disposed adjacent the cavity and the friction member includes an engagement member (18) abutting the stop member to maintain the friction member in the main body.

Regarding claim 16, Shimizu further discloses wherein the at least one tooth comprises two teeth (12’; Fig. 3 as shown), the two teeth being first and second teeth, the first and second teeth being disposed in the main body such that respective portions of each of the first and second teeth narrow the through-hole and are disposed to engage the cord therebetween in the operative state of the cord lock (Fig. 4 as shown).


a main body (10) defining therein a through-hole (16) configured for receiving a cord therein; and
a friction member (12) having at least one tooth (12’), the friction member being installed in the main body in locking engagement therewith to maintain the friction member in a static position in and relative to the main body (Fig. 4 as shown), the at least one tooth being disposed to narrow the through-hole of the main body and limit sliding of the cord relative to the main body (Figs. 2-4 shows wherein full insertion of the friction member causes a partial interference of the through holes);
the cord lock having an operative state in which the at least one tooth both limits movement of the cord relative to the main body in the static position of the friction member and permits movement of the cord relative to the main body when a sufficient force is applied to the cord (the device as shown is capable of performing in the claimed manner with a cord of appropriate material and diameter).

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10, 12 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a cord lock wherein a friction member is non-movable relative to a main body in combination with all the limitations in independent claim 1.
Response to Arguments
Applicant's arguments filed 07 December 2021 have been fully considered but they are not persuasive as they pertain to claim 14 and 21. Applicant has argued that Shimizu lacks a single operative state in which the tooth both limits movement and permits movement of the cord. To achieve such a state, a relationship between the size of a cord and a through hole must sufficiently close to achieve a fitment akin to an interference fit. Paragraph 29 of Applicant’s Specification 29 describes wherein the cord is held by a friction force that can be overcome when an applied force overcomes the friction force. While the current combination of cord and device in Shimizu is not used in this manner, the device is certainly capable of performing in the same manner if the cord diameter is matched appropriately to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677